


EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is made and entered into on
September 16, 2014, by and between Galena Biopharma, Inc., a Delaware
corporation (the “Company” or “Employer”), and Mark W. Schwartz, Ph.D., an
individual and resident of the State of California (“Employee”), and is
retroactive to August 21, 2014 (the “Effective Date”).
WHEREAS, Employer previously employed Employee as its Executive Vice-President
and Chief Operating Officer pursuant to that certain Employment Agreement
between Employer and Employee dated April 13, 2011, as amended by Amendment
Nos. 1 and 2 thereto dated as of September 23, 2011 and March 11, 2013,
respectively (as so amended, the “Former Employment Agreement”); and
WHEREAS, effective the Effective Date, Employee was appointed by Employer’s
Board of Directors (hereinafter the “Board”) as Employer’s President and Chief
Executive Officer; and
WHEREAS, Employer and Employee desire to enter into a new employment agreement
to supersede the Former Agreement and under which Employee shall serve as the
Company’s President and Chief Executive Officer on the terms set forth in this
Agreement, with the term of this Agreement to commence on the Effective Date;
and
WHEREAS, in conjunction with Employee’s employment hereunder, it is contemplated
Employee will be appointed as a member of the Board of Directors of Employer;
NOW, THEREFORE, upon the above premises, and in consideration of the mutual
covenants and agreements hereinafter contained, the parties hereto agree as
follows.
1.Engagement. Effective as of the Effective Date, Employer shall employ
Employee, and Employee shall serve, as the Company’s President and Chief
Executive Officer. Employee understands that his duties as President and Chief
Executive Officer may change from time to time during the Term (as herewith
defined) in the discretion of the Board, but such duties shall be consistent
with the duties customarily assigned to the offices of president and chief
executive officer of a company substantially comparable as of the Effective Date
to Employer. Employee and Employer previously entered into Employer’s
standard-form Employee Confidentiality, Non-Competition, and Proprietary
Information Agreement, a copy of which is attached hereto as Exhibit 1 and made
a part hereof (the “Confidentiality Agreement”).
2.    Duties. Employee shall perform faithfully, diligently and to the best of
his ability all of his duties and responsibilities hereunder in accordance with
the policies established by and under the direction of the Board. Subject to the
direction and supervision of the Board, Employee shall have such corporate power
and authority as shall reasonably be required to enable him to discharge his
duties under this Agreement. Employee’s services hereunder shall be rendered
primarily at the Company’s principal executive offices and at Employee’s current
home office in the San Francisco Bay area, except for travel when and as
required in the performance of Employee’s duties hereunder. At the request of
the Board, Employee also shall serve as a

 
 
 

- .

--------------------------------------------------------------------------------




member of the Board and as an officer or director of any subsidiary and Employer
for no additional compensation.
3.    Time and Efforts. Employee shall devote all of his business time, efforts,
attention and energies to Employer’s business and the discharge of his duties
hereunder. Notwithstanding the foregoing, except as otherwise agreed to in
writing, Employee shall have the right to perform such incidental services as
are necessary in connection with (a) his private, passive investments, (b)
charitable or community activities, (c) participation in trade or professional
organizations and (d) service on the board of directors (or comparable body) of
not more than one third-party entity or organization that does not compete with
the Company Business (as defined in the Confidentiality Agreement), so long as
the foregoing do not interfere materially with Employee’s performance of his
duties hereunder as determined in good faith by the Board.
4.    Term. Employee’s employment shall commence on the Effective Date and shall
continue unless and until terminated in accordance with Section 6 (the “Term”).
5.    Compensation. As the total consideration for Employee’s services rendered
under this Agreement, Employer shall pay or provide Employee the following
compensation and benefits:
5.1    Base Salary. Employee shall be entitled to receive an annual base salary
during the Term of Four Hundred Eighty Thousand Dollars ($480,000) per year,
prorated for any partial year during the Term (hereinafter the “Base Salary”),
payable in accordance with the usual payroll practices of Employer as
established from time to time. Prior to February 1, 2015, the Board or the
Compensation Committee of the Board shall review the adequacy of the Base Salary
and of the “Option” (as defined in Section 5.3, below) and, at the sole
discretion of the Board or of the Compensation Committee of the Board, increase
the Base Salary as of February 1, 2015, or grant Employee one or more stock
options in addition to the Option, or both; provided, however, that the Base
Salary shall be increased to Five Hundred Fifty Thousand Dollars ($550,000) on
February 1, 2015 unless in the good-faith judgment of the Board or of the
Compensation Committee of the Board the Company shall have failed substantially
to meet its current principal, material corporate goals for the period then
ending, and shall be subject to increase thereafter at the sole discretion of
the Board or of the Compensation Committee of the Board.
5.2    Discretionary Bonus. Subject to Employee remaining in Employer’s employ
through the end of each calendar year during the Term, Employee shall be
eligible to receive for each full calendar year during the Term, a target
performance bonus of 60% of his Base Salary, the determination of the amount of
any annual performance bonus earned by Employee to be made by the Board or the
Compensation Committee of the Board at its sole discretion. No bonus shall be
payable for any partial calendar year, except that Employee shall be eligible
for the full amount of such discretionary bonus for 2014. For clarity, any such

 
2
 

- .

--------------------------------------------------------------------------------




discretionary bonus hereunder shall be in lieu of any discretionary bonus
otherwise payable to Employee under the Former Agreement, or otherwise.
5.3    Stock Option. In consideration for entering into this Agreement, as soon
as practicable on or after the Effective Date, the Company shall grant Employee
under the Company’s Amended and Restated 2007 Incentive Plan (the “Plan”) a
stock option (“Option”) to purchase two hundred thousand (200,000) shares of the
Company’s common stock. The Option shall vest in equal quarterly installments
over three years beginning on the first quarterly anniversary of the Effective
Date, provided, in each case, that Employee remains in the continuous employ of
Employer through such quarterly anniversary. The Option shall (a) be exercisable
at an exercise price per share equal to the closing market price of the Company
common stock on the date of the grant, (b) have a term of ten years, and (c) be
on such other terms as shall be determined by the Board (or the Compensation
Committee of the Board) and set forth in a customary form of stock option
agreement under the Plan evidencing the Option.
5.4    Expense Reimbursement. Employer shall reimburse Employee for reasonable
business expenses incurred by Employee in connection with the performance of
Employee’s duties in accordance with Employer’s usual practices and policies in
effect from time to time. Any reimbursements hereunder shall be paid to Employee
in accordance with the Company’s expense reimbursement policies and procedures
from time to time in effect.
5.5    Vacation. Employee shall be entitled to 25 days of paid “time off”
(vacation days plus sick time/personal time) for each full calendar year in
accordance with the Company’s policies from time to time in effect, in addition
to holidays observed by the Company (for partial calendar years, the Employee’s
paid “time off” will be pro-rated). Paid “time off” may be taken at such times
and intervals as the Employee shall determine, subject to the business needs of
the Company, and otherwise shall be subject to the policies of the Company, as
in effect from time to time.
5.6    Employee Benefits. The Company shall provide Employee and his dependents,
if any, with coverage under any and all medical, dental and vision plans and
other benefit programs available generally to the Company’s senior executives
and their dependents, to the extent Employee and his dependents satisfy the
applicable eligibility requirements, and the Company shall pay, directly or
indirectly, the premiums associated with any such medical plans to the same
extent the Company pays such premiums for other senior executives of the
Company. Employee shall be eligible to participate in any medical insurance and
other employee benefits made available generally by Employer to all senior
executives under Employer’s plans and employment policies in effect during the
Term. Employee acknowledges and agrees that, any such plans or policies now or
hereafter in effect may be modified or terminated by Employer at any time in its
discretion.
5.7    Payroll Taxes. Employer shall have the right to deduct from the
compensation and benefits due to Employee hereunder any and all sums required
for social security and withholding taxes and for any other federal, state, or
local tax or charge which may

 
3
 

- .

--------------------------------------------------------------------------------




be in effect or hereafter enacted or required as a charge on the compensation or
benefits of Employee.
5.8    Clawback Provisions. Notwithstanding any other provisions in this
Agreement to the contrary, any discretionary or other incentive-based
compensation paid to Employee pursuant to this Agreement or any other agreement
or arrangement with the Company which is subject to recovery under any law,
government regulation or stock exchange listing requirement will be subject to
such deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement).
6.    Termination. This Agreement and Employee’s employment may be terminated as
set forth in the Section 6.
6.1    Termination by Employer for Cause; Termination by Employee. Employer may
terminate Employee’s employment hereunder at any time for “Cause” upon notice to
Employee, and Employee may terminate his employment hereunder voluntarily
without “Good Reason” (as hereinafter defined) upon not less than ninety (90)
day’s prior notice to Employer (which termination may, in Employer’s sole
discretion, be made effective at any time prior to the expiration of such ninety
(90) day notice period). “Cause” for the purpose of this Agreement shall mean
any of the following:
(a)    Employee’s breach of any material term of this Agreement, including its
Exhibits; provided that the first occasion of any particular breach shall not
constitute Cause unless Employee shall have previously received written notice
from Employer stating the nature of such breach and affording Employee at least
ten (10) days to correct such breach;
(b)    Employee s conviction of, or plea of guilty or nolo contendere to, any
felony or other crime of moral turpitude;
(c)    Employee’s act of fraud or dishonesty injurious to Employer or its
reputation;
(d)    Employee’s continual failure or refusal to perform his material duties as
required under this Agreement after written notice from Employer stating the
nature of such failure or refusal and affording Employee at least ten (10) days
to correct the same;
(e)    Employee’s act or omission that, in the reasonable determination of the
Board (or a Committee of the Board), indicates alcohol or drug abuse by
Employee;
(f)    Employee’s act or personal conduct that, in the judgment of the Board (or
a Committee of the Board), gives rise to a material risk of liability of
Employee or

 
4
 

- .

--------------------------------------------------------------------------------




Employer under federal or applicable state law for discrimination, or sexual or
other forms of harassment, or other similar liabilities to subordinate
employees;
(g)    any violation by Employee of any of Employer’s written policies, code of
conduct or workplace rules in effect from time to time that is materially
injurious to Employer; and
(h)    Employee’s conduct that, in the sole judgment of the Special Litigation
Committee of the Board established on July 21, 2014 to investigate certain
allegations against Employee and other individuals named as defendants in
certain pending stockholder derivative complaints, or any successor committee
(the “SLC”), warrants the SLC’s determination on behalf of the Company to
terminate Employee’s employment.
Upon termination of Employee’s employment by Employer for Cause or by Employee
voluntarily without Good Reason, all compensation and benefits to Employee
hereunder shall cease, except that Employee shall be entitled to payment, in
accordance with applicable law and in any event not later than three days after
the date of termination, of (i) any accrued but unpaid salary and accrued and
unused paid “time off,” (ii) any unpaid bonus that shall have been previously
awarded to Employee as provided in Section 5.2, and (iii) reimbursement of
business expenses accrued but unpaid as of the date of termination. In addition,
Employer’s indemnification obligations shall remain in effect in accordance with
the terms thereof.
6.2    Termination by Employer without Cause. Employer may also terminate
Employee’s employment without Cause upon notice to Employee. Upon any
termination pursuant to this Section 6.2, Employee shall be entitled to payment
of:
(a)    in accordance with applicable law and in any event not later than three
days after the date of termination, any accrued and unused paid “time off” in
accordance with applicable law) and reimbursement of business expenses accrued
but unpaid as of the date of termination;
(b)    salary at the then-current Base Salary, and without taking into account
any bonus payments made pursuant to Section 5.2, for the six (6) month period
following the date of termination (the “Severance Period”), payable in
accordance with Section 5.1; provided, however, that, in the event of Employer’s
termination of Employee’s employment pursuant to this Section 6.2 at any time on
or after the date six (6) months following the Effective Date, the Severance
Period shall be the twelve (12) month period following the date of termination;
(c)    accelerated vesting as of the date of termination of unvested, vesting
stock options held by Employee as of the date of termination that otherwise
would have become vested had Employee remained in Employer’s employ throughout
the Severance Period;
(d)    an amount equal to the monthly premium Employee would be required to pay
for continuation coverage pursuant to the Consolidated Omnibus Budget

 
5
 

- .

--------------------------------------------------------------------------------




Reconciliation Act of 1985, as amended (“COBRA”), for Employee and his eligible
dependents who were covered under the Company’s health plans as of the date of
the termination (provided, that the Employee shall be solely responsible for all
matters relating to his continuation of coverage pursuant to COBRA, including,
without limitation, his election of such coverage and his timely payment of
premiums), payable in regular installments in accordance with the Company’s
usual payroll practices as in effect on the date of termination (and in any
event no less frequently than monthly) from the date of termination through the
expiration of the Severance Period or, if earlier, until Employee shall become
eligible to obtain health coverage from another employer and is no longer
eligible under COBRA for coverage under the Company’s health plans; and
(e)    Employer’s indemnification obligations shall remain in effect in
accordance with Section 8.
6.3    Termination by Employee for Good Reason. Employee’s employment hereunder
may be terminated by Employee for “Good Reason,” upon notice to Employer. For
purposes of this Agreement, “Good Reason” shall mean any of the following:
(a)    any material breach of this Agreement by Employer or any successor to
Employer that is not cured within ten (10) days after receipt of written notice
from Employee stating the nature of such breach (it being understood that a
failure by Employer to comply with any of the provisions of Section 5 shall be
deemed a material breach;
(b)    any material reduction in Employee’s Base Salary or eligibility for a
discretionary bonus hereunder;
(c)    a material reduction in Employee’s title, job responsibilities or duties
as described herein; and
(d)    the relocation of Executive’s place of work hereunder to a location
outside of the San Francisco Bay area.
Upon termination of Employee’s employment for Good Reason, Employee shall be
entitled to the same compensation and benefits as provided in Section 6.2 for
termination by Employer without Cause.
6.4    Death or Disability. Employee’s employment will terminate automatically
in the event of Employee’s death or upon notice from Employer in event of
Employee’s permanent disability. Employee’s “permanent disability” shall have
the meaning ascribed to such term in any policy of disability insurance
maintained by Employer (or Employee, as the case may be) with respect to
Employee, or if no such policy is then in effect, shall mean Employee’s
inability to fully perform his duties hereunder with or without reasonable
accommodation for any period of at least ninety (90) consecutive days, or for a
total of one hundred twenty (120) days, whether or not consecutive, within any
period of one hundred eighty (180) consecutive days. Upon termination of
Employee’s employment as aforesaid, all

 
6
 

- .

--------------------------------------------------------------------------------




compensation and benefits to Employee hereunder shall cease and Employee, or
Employee’s heirs or personal representatives, shall be entitled to the same
compensation and benefits as provided in Section 6.1 for termination by Employer
for Cause.
6.5    Resignation as a Director. Employee agrees that, in the event of the
termination or expiration of this Agreement, at the request of the Board,
Employee shall resign immediately as a member of the Board and as an officer,
employee or director of any and all subsidiaries of Employer.
6.6    Stock Ownership Requirements. During the Term, Employee shall be expected
to maintain ownership of common stock of the Company in accordance with
guidelines established by the Board or the Compensation Committee of the Board
from time to time.
6.7    Section 409A.
(a)    This Agreement is intended to comply with Section 409A (“Section 409A”)
of the Internal Revenue Code of 1986, as amended (the “Code”). This Agreement
shall be interpreted and administered to that end and, consistent with that
objective and notwithstanding any provision herein to the contrary, Employee and
the Employer agree to amend this Agreement, if necessary, in order to avoid, if
practicable, the imposition of any taxes, interest or penalties under Section
409A and in a manner to preserve the economic benefits of this Agreement from
Employee’s perspective. Further, no effect shall be given to any provision
herein in a manner that reasonably could be expected to give rise to adverse
Section 409A tax consequences to Employee under any such provision.
Notwithstanding any other provision of this Agreement, payments provided under
this Agreement may only be made upon an event and in a manner that complies with
Section 409A or an applicable exemption. Any payments under this Agreement that
may be excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible. For purposes of Section 409A, each
installment payment provided under this Agreement shall be treated as a separate
payment. Any payments to be made under this Agreement upon a termination of
employment shall only be made upon a “separation from service” under Section
409A.
(b)    Notwithstanding any other provision of this Agreement, if any payment or
benefit provided to Employee in connection with his “separation from service”
within the meaning of Section 409A is determined to constitute “nonqualified
deferred compensation” within the meaning of Section 409A and Employee is
determined to be a “specified employee” as defined in Section 409A(a)(2)(b)(i),
then such payment or benefit shall not be paid until the first payroll date to
occur following the earlier of (a) the six-month anniversary of the Termination
Date or (b) Employee’s death (the “Specified Employee Payment Date”). The
aggregate of any payments that would otherwise have been paid before the
Specified Employee Payment Date shall be paid to Employee in a lump sum on the
Specified Employee Payment Date and thereafter, any remaining payments shall be
paid without delay in accordance with their original schedule.

 
7
 

- .

--------------------------------------------------------------------------------




6.8    Section 280G. In the event that it is determined that any payment or
distribution of any type to or for Employee’s benefit made by Employer, by any
of its affiliates, by any person who acquires ownership or effective control or
ownership of a substantial portion of Employer’s assets (within the meaning of
Code Section 280G or by any affiliate of such person, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (the “Total Payments”)), would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties with respect to such
excise tax (such excise tax, together with any such interest or penalties, are
collectively referred to as the “Excise Tax”), then such payments or
distributions or benefits shall be payable either (i) in full or (ii) as to the
maximum value of such lesser amount as would result in no portion of such
payments or distributions or benefits being subject to the Excise Tax such that
Employee shall receive the greater, on an after-tax basis, of (i) or (ii)
above.  All mathematical determinations and all determinations of whether any of
the Total Payments are parachute payments that are required to be made under
this Section 6.8 shall be made by a reputable independent audit firm experienced
in such matters (the “Accountants”), who shall provide their determination,
together with detailed supporting calculations regarding the amount of any
relevant matters, both to Employer and to Employee. Unless Employee consents in
writing, the Accountants may not be an audit firm that is then providing
services in any capacity to any person or entity that is acquiring Employer.
Such determinations shall be made by the Accountants using reasonable good faith
interpretations of the Code. Employer shall pay the fees and costs of the
Accountants which are incurred in connection with this Section 6.8.
7.    Equitable Remedies; Injunctive Relief. Employee hereby acknowledges and
agrees that monetary damages are inadequate to fully compensate Employer for the
damages that would result from a breach or threatened breach of any of the
provisions of the Confidentiality Agreement and, accordingly, that Employer
shall be entitled to equitable remedies, including, without limitation, specific
performance, temporary restraining orders, and preliminary injunctions and
permanent injunctions, to enforce the Confidentiality Agreement without the
necessity of proving actual damages in connection therewith. The provision shall
not, however, diminish Employer’s right to claim and recover damages or enforce
any other of its legal or equitable rights or defenses.
8.    Indemnification. Employer and Employee acknowledge that he shall be a
corporate officer of Employer and, as such, Employee shall be entitled to
indemnification to the full extent, if any, mandated by Employer to its officers
under the Employer’s Amended and Restated Certificate of Incorporation and
Amended and Restated By-laws as in effect as of the date of this Agreement.
Subject to Employee’s insurability thereunder, Employer shall maintain Employee
as an additional insured under its current policy of directors and officers
liability insurance and shall use commercially reasonable efforts to continue to
insure Employee thereunder, or under any replacement policies in effect from
time to time, during the Term.
9.    Severable Provisions. The provisions of this Agreement are severable and
if any one or more provisions is determined to be illegal or otherwise
unenforceable, in whole or in

 
8
 

- .

--------------------------------------------------------------------------------




part, the remaining provisions, and any partially unenforceable provisions to
the extent enforceable, shall nevertheless be binding and enforceable.
10.    Successors and Assigns. This Agreement shall inure to the benefit of and
shall be binding upon and enforceable by the parties and their respective
successors, assigns, heirs and representatives; provided, however, that neither
party may assign this Agreement without the prior written consent of the other
party; and, provided further, that this Agreement may be assigned by the Company
to a successor (whether direct or indirect, by purchase, merger, consolidation
or otherwise) to all or substantially all of the business or assets of Employer,
and Employee shall cause any such successor to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that Employer
would have been required to perform it.
11.    Entire Agreement. This Agreement, including the Confidentiality
Agreement, contains the entire agreement of the parties relating to the subject
matter hereof, and the parties hereto have made no agreements, representations
or warranties relating to the subject matter of this Agreement that are not set
forth otherwise therein or herein. This Agreement, including the Confidentiality
Agreement, supersedes the Former Employment Agreement and any and all other
prior or contemporaneous agreements, written or oral, between Employee and
Employer relating to the subject matter hereof.
12.    Amendment. No modification of this Agreement shall be valid unless made
in writing, approved by the Board (or a committee of the Board) and signed by
Employee and an executive officer of Employer (other than Employee designated by
the Board). The parties hereto agree that in no event shall an oral modification
of this Agreement be enforceable or valid.
13.    Governing Law: Arbitration.
(a)    This Agreement is and shall be governed and construed in accordance with
the laws of the State of Oregon without giving effect to the choice-of-law rules
of Oregon.
(b)    Except to the extent a remedy is sought as described in Section 7, above,
Employer and Employee agree that arbitration pursuant to this Section 13 shall
be the sole and exclusive method for resolving any claim or dispute arising out
of or relating to the rights and obligations of the Company and Employee
pursuant to this Agreement. Employer and Employee shall mutually agree on the
arbitrator; provided, however, that if Employer and Employee cannot mutually
agree on the arbitrator, either Employer or Employee can request that JAMS, Inc.
(“JAMS”) select the arbitrator. The arbitrator shall have at least ten (10)
years’ experience with respect to employment matters. Any such arbitration shall
be held in San Francisco, California, under JAMS’s Employment Arbitration Rules
& Procedures (the “JAMS Rules & Procedures”) then in effect. A copy of the
current JAMS Rules & Procedures is attached hereto as Exhibit A. The JAMS Rules
& Procedures are also available online at www.jamsadr.com/rules-employment
arbitration. The arbitrator shall set a limited time period a

 
9
 

- .

--------------------------------------------------------------------------------




nd establish procedures designed to reduce the cost and time for discovery while
allowing Employer and Employee an opportunity, adequate in the sole judgment of
the arbitrator, to discover relevant information from the opposing parties about
the subject matter of the dispute. The arbitrator shall rule upon motions to
compel or limit discovery and shall have the authority to impose sanctions,
including attorneys’ fees and costs, to the same extent as a court of law or
equity, should the arbitrator determine that discovery was sought without
substantial justification or that discovery was refused or objected to without
substantial justification. The decision of the arbitrator shall be written,
shall be in accordance with applicable law, and shall be supported by written
findings of fact and conclusions of law which shall set forth the basis for the
decision of the arbitrator. The arbitrator shall render a written decision on
the claim or dispute presented as soon as practicable and in any event not more
than forty-five (45) days after the close of evidence and briefing. The decision
of the arbitrator as to the validity and amount of any claim disputed by
Employer and Employee shall be binding and conclusive upon such parties to this
Agreement, and notwithstanding anything in this Section 13, such parties shall
be required to act in accordance with such decision. Judgment upon any award
rendered by the arbitrator may be entered in any court having jurisdiction.
Employer will pay all costs of the arbitration, including administrative and
arbitrator fees, other than costs the parties would normally incur in a civil
action. In the event that a judgment is made pursuant to this Section 13, all
reasonable out of pocket costs and reasonable legal costs incurred by the
prevailing party shall be paid by the non-prevailing party. Any decision,
judgment, ruling, finding, award or other determination of the arbitrator and
any information disclosed in the course of any arbitration hereunder shall be
kept confidential by Employer and Employee, and any court order to enforce the
decision, judgment, ruling, finding, award or other determination of the
arbitrator shall be filed under seal. This agreement to arbitrate is freely
negotiated between Employee and Employer and is mutually entered into between
the parties. Each party fully understands and agrees that they are giving up
certain rights otherwise afforded them by civil court actions, including, but
not limited to, the right to a jury trial.
MWS By initialing here, Employee acknowledges he has read this Section 13 and
agrees with the arbitration provisions herein.
14.    Notice. All notices and other communications under this Agreement shall
be in writing and mailed, electronically mailed, telecopied (in case of notice
to Employer only) or delivered by hand or by a nationally recognized courier
service guaranteeing overnight delivery to a party at the following address (or
to such other address as such party may have specified by notice given to the
other party pursuant to the provision):
If to Employer:
Galena Biopharma, Inc.
Attention: Chairman of the Board
4640 Macadam Avenue, Suite 270
Portland, Oregon 97239
Phone: 503-400-6610

 
10
 

- .

--------------------------------------------------------------------------------




If to Employee:
Mark W. Schwartz, Ph.D.
[**************]
Through the Company e-mail, or if Employee shall no longer be employed, to
Employee’s residence address as reflected in Employer’s records.
15.    Survival. Sections 7 through 17 of this Agreement shall survive the
expiration or termination of this Agreement.
16.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and all of which together shall be
deemed to be one and the same agreement.
17.    Attorney’s Fees. In any action or proceeding to construe or enforce any
provision of this Agreement the prevailing party shall be entitled to recover
its or his reasonable attorney’s fees and other costs of suit in addition to any
other recoveries.
[Signature Page Follows]

 
11
 

- .

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
EMPLOYER
 
 
 
Galena Biopharma, Inc.
 
 
 
 
 
By:  /s/ Sanford J. Hillsberg
 
   Sanford J. Hillsberg
 
   Chairman of the Board
 
 
 
 
 
EMPLOYEE
 
 
 
 
 
By: /s/ Mark W. Schwartz
 
Mark W. Schwartz, Ph.D.
 
 






 
12
 

- .

--------------------------------------------------------------------------------




EXHIBIT A

JAMS Rules & Procedures
See attached.

 
 
 

- .